Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
[AltContent: ]This Office action is in response to Applicant’s communication filed 05/05/2022 in response to the Office action dated 03/08/2022. Claims 1, 3, 4, 6, 7, 9, 10 and 11 have been amended. Claims 5 and 8 have been canceled. No new claim has been added. Claims 1-4, 6-7, 9-13 are pending in this application.

Allowable Subject Matter
Claims 1-4, 6-7, 9-13 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(independent claim 1) “… determining at least one target application carrying declaration information, wherein the declaration information comprises search interface information for  searching the target application;
sending a search keyword from a user to target application via the search interface information for the target application;
receiving search result information determined by the target application according to the search keyword, wherein the search result information comprises the search keyword and page paths of target pages; and
ranking the search result information based on historical parameter information corresponding to the target pages to obtain a search display list,  
when the historical parameter information comprises installation time of source applications of the target pages, the method comprising:
ranking the target pages according to the installation time of the source applications of the target pages so as to obtain rank information; and
grouping the target pages according to a preset time unit and the installation time, and updating a weight value for each of the target pages according to the number of groups and the rank information.”
As dependent claims 2-13 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153